Citation Nr: 0310146	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  99-25 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active duty from August 1971 to September 
1974 and subsequent service in the Army Reserves.

The issue of service connection for a right knee disorder 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  The Board remanded this issue in 
December 2000 for development of the record.  The case has 
now been returned for appellate consideration.

The issue of an increased rating for lumbosacral strain comes 
before the Board on appeal from a June 2001 rating decision 
of the RO.  
  
The veteran provided video-conference testimony before the 
undersigned Veterans Law Judge in January 2003.  A transcript 
of the hearing is of record.

The issue of entitlement to an increased rating for 
lumbosacral strain is the subject of a Remand following the 
Order in this decision.


FINDING OF FACT

The veteran's current right knee disorder is not shown to be 
related to service or any incident thereof.


CONCLUSION OF LAW

A right knee disorder was not incurred in, or aggravated by, 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§  3.303, 3.102 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the pendency 
of the veteran's appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  The VCAA identifies and describes duties 
on the part of the VA to notify the claimant of the evidence 
needed to substantiate a claim, and to help a claimant obtain 
that evidence.  Id.  These duties have been codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, and 3.326 
(2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records, VA 
medical treatment records, private medical treatment records 
and reports of VA examinations.  Probative evidence, not 
included in the file, has not been identified.  The Board is 
unaware of any such evidence, and finds that all probative 
evidence has been obtained, to include VA examinations.  
There is no identified probative evidence which remains 
outstanding.  

The RO sent the veteran a letter in December 2000 in which he 
was notified of the evidence necessary to substantiate his 
claim, as well as VA development activity.  Specifically, he 
was advised that if there was other medical evidence that he 
would like the RO to consider, he should notify the RO and 
every reasonable effort would be made to obtain the evidence.  
November 1999 and October 2000 statements of the case set out 
the applicable laws and regulations.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In sum, the Board finds that VA has 
complied with the notice and duty-to-assist provisions of 
VCAA.

The veteran's active duty entlistment examination dated June 
1971 indicates normal findings for the lower extremities.  In 
a medical condition-physical profile record dated in February 
1972, it was reported that the veteran was placed on 
temporary profile due to an injured left elbow and right 
knee.  There was no description of the injury or details 
regarding how the injury was incurred.  On discharge 
examination in August 1974, there were no findings, 
treatment, or diagnoses of a right knee disorder. 

An October 1979 VA hospital summary shows that two days prior 
to admission for arthroscopy of the right knee, the veteran 
had sustained a right knee injury as a result of suffering a 
seizure while walking down stairs.  

The veteran underwent a VA orthopedic examination in May 
1999.  He reported that he injured his right knee in 1972 
when he was struck by a bus.  He stated that he had a poor 
memory of the event, but he thinks he was hospitalized 
overnight.  He stated that he had no specific treatment at 
that time.  He currently complained of chronic right knee 
pain.  The diagnosis was pain of the right knee status post 
open medial meniscectomy.  X-ray of the knee was normal.  It 
was the examiner's opinion that the veteran's right knee 
injury in 1972 was linked to the current pain in the knee.  

In a November 1999 statement, a private physician, S. A. 
Rubenstein, M.D., indicated that he had not treated the 
veteran for some time but stated that that the veteran 
related a history of having been hit by a bus while directing 
traffic in the military 25 years earlier.  Dr. Rubenstein 
also stated that the veteran underwent an open medial 
meniscectomy in 1979.  He diagnosed cruciate deficient knee 
with absent medial meniscus and opined that the veteran's 
current knee problems were due to his original injury 
sustained 25 years ago and subsequent surgery for that 
injury.   

A July 1999 MRI of the right knee showed a strong indication 
of a tear of the posterior horn of the lateral meniscus.

Following appellate review in December 2000, the Board 
determined that any outstanding medical treatment records 
pertaining to the right knee should be obtained and that the 
veteran should undergo further VA examination of the knee. 

VA outpatient treatment records dated from May 2000 to June 
2001 show ongoing treatment for the right knee.

The veteran underwent a VA orthopedic examination in June 
2002.  The examiner noted that the claims folder had been 
reviewed prior to the examination.  The veteran reported that 
in 1972, while he was in service, he was hit by a military 
bus and was diagnosed with a right knee condition.  Following 
his discharge from service in 1974, he stated that he saw a 
physician who treated him conservatively for his right knee 
condition.  It was noted that in 1979, the veteran underwent 
arthroscopic surgery for his right knee after he fell on it.  
The veteran has continued to complain of constant right knee 
pain which he claims has progressively worsened.  The 
diagnosis was mild right knee strain.  X-ray of the right 
knee was normal.  The examiner opined that with regard to the 
veteran's claim of injury to the right knee in 1972, there is 
insufficient information provided in the claims folder to 
support such a claim.  Therefore the examiner concluded that 
it was not at least as likely as not that the veteran's knee 
condition is due to a military bus accident during service.  

At a January 2003 video-conference hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
was struck by a military bus during active service in 
February 1972.  He stated that he was taken to a hospital, x-
rays were taken and he was prescribed medication for the 
knee.  He claimed that the medical profile dated February 11, 
1972 was given as a result of the injury to his knee and 
elbow.  He stated that he sought additional treatment for the 
knee after the profile and prior to his discharge in 1974.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran has repeatedly contended that his current right 
knee disability is the result of a being hit by a military 
bus during service.

While the evidence shows that the veteran has current post 
service diagnoses of a right knee disorder, the medical 
evidence preponderates against finding that the veteran's 
current right knee disability is related to right knee injury 
suffered in service.  In this regard, the Board recognizes 
that a service record dated in February 1992 establishes the 
veteran sustained a right knee injury in service.  
Significantly, however, the service medical records are 
negative for any subsequent complaints or treatment for a 
right knee disorder.  Further, a report of clinical 
examination for discharge from service is also negative for 
any findings relative to a right knee disorder.  Indeed, the 
record initially notes a chronic right knee disability five 
years later, following a right knee injury days earlier.  

The Board notes that in May 1999 and November 1999 
statements, a VA physician and a private physician opined 
that the veteran's current right knee problems were the 
result of injury during service.  The reports of the May 1999 
VA examination and November 1999 private examination do not 
reflect that the veteran's medical history, as documented in 
the claims folder, was reviewed by either examiner, or that 
either examiner considered the veteran's medical history of 
right knee injury in 1979, negative service medical records 
for right knee disability on discharge from service, nor the 
absence of clinical findings relative to right knee 
complaints or findings during the five years immediately 
following service.  Rather, it appears the May 1999 VA 
examiner and November 1999 private examiner relied only on 
the medical history as subjectively reported by the veteran.  

In contrast, a VA examiner in June 2002 related that there 
was insufficient medical information to support the veteran's 
contention that his current right knee disability was due to 
injury in 1972 when he was reportedly hit by a military bus.  
The examiner noted he had reviewed the veteran's medical 
history as documented in the claims folder, and noted the 
absence of clinical reports of treatment for right knee 
complaints or findings in service or after service prior to 
1979.

After carefully reviewing all of the evidence of record, the 
Board accords greater weight to the June 2002 VA examiner's 
opinion, indicating that there was no etiological 
relationship between the veteran's current right knee 
disorder and service.  The Board observes that the June 2002 
VA examiner reviewed the entire claims file and conducted a 
thorough physical examination of the veteran.  In contrast, 
as noted above, the May and November 1999 opinions appear to 
be offered without consideration of the veteran's complete 
medical history.  Accordingly, the Board finds the June 2002 
VA examiner's opinion to be of preeminent probative value.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disorder is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The veteran is service connected for lumbosacral strain, 
currently evaluated as 20 percent disabling.  In March 2001, 
the veteran filed a claim for an increased rating.  In 
conjunction with the claim, the veteran's representative 
submitted various medical reports dated in March and April 
2001 which show an increase in the severity of the service-
connected disorder.  A contemporaneous VA examination, 
however, was not conducted and one is necessary to ascertain 
the current nature and severity of the lumbosacral strain.   

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  

2.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Chicago, Illinois for any 
treatment of the low back from April 2001 
to the present.  Please obtain all 
records of treatment to include notes, 
consults, medications, lab findings, and 
imagining (X-Ray, MRI, CT scan).  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination(s): orthopedic and 
neurologic, to determine the nature and 
severity of the veteran's service-
connected lumbosacral strain.  The 
examiners should comment on any 
functional impairment due to pain and 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiners should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
claims folder should be sent to the 
examiners for review prior to the 
examinations.  The rationale for any 
opinion expressed should be set forth.  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



